Case: 20-50007     Document: 00515710990         Page: 1     Date Filed: 01/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 19, 2021
                                  No. 20-50007
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ronald Gene Wooten,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:15-CR-34-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          After Ronald Gene Wooten pleaded guilty to assaulting a federal
   officer, he was sentenced to 41 months of imprisonment and three years of
   supervised release. While he was on the period of supervised release, a
   petition alleged that Wooten had violated the conditions of his release. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50007         Document: 00515710990               Page: 2      Date Filed: 01/19/2021




                                          No. 20-50007


   pleaded true to the allegations, and he was sentenced within the advisory
   range to 12 months of imprisonment and two years of supervised release. On
   appeal, he challenges only one of the conditions of supervised release
   involving a “search condition.” We AFFIRM.
           At the sentencing hearing, the district court ordered that Wooten’s
   period of supervised release would be “under the same conditions of release
   previously imposed and to include these additional conditions:                          The
   defendant shall submit to the search condition of supervision within the
   Western District of Texas.” Wooten’s counsel did not object and, at the end
   of the hearing, stated: “I’ve asked Mr. Wooten if he had any other questions
   of the Court, and he said he does not.”
           Wooten now contends that the district court’s order did not give
   sufficient notice and opportunity to object to this condition. 1 In a recent en
   banc decision of this court, we clarified how this process works, balancing the
   need to give defendants notice of their conditions, while avoiding
   unnecessary “robotic” speeches of well-known conditions. United States v.
   Diggles, 957 F.3d 551, 562 (5th Cir. 2020) (en banc), cert. denied, 2020 WL
   6551832 (U.S. Nov. 9, 2020) (No. 20-5836). We made clear that we
   “continue to approve” adoption of a court-wide standard condition and that
   the linguistics of how conditions are described is not dispositive. Id. at 557,
   561. It is undisputed that the search condition, as more fully laid out in the
   written sentencing order, is set out in a “special conditions” section of the
   “Standing Orders of the Western District of Texas.” “A standing order


           1
                Wooten suggests confusion over the standard of review here. Where no
   objection is made at the sentencing hearing, review is generally for plain error under Puckett
   v. United States, 556 U.S. 129, 135 (2009). As Wooten’s brief notes, however, if no
   opportunity to object was allowed, then review is for abuse of discretion. United States v.
   Mudd, 685 F.3d 473, 480 (5th Cir. 2012). We conclude that Wooten had the opportunity
   to object, but we note that there was no error under either standard of review.




                                                 2
Case: 20-50007     Document: 00515710990          Page: 3    Date Filed: 01/19/2021




                                   No. 20-50007


   provides advance notice of possible conditions just as a PSR does.” Id. at
   561. We conclude that the district court’s reference to a search condition,
   contained in a well-known Western District of Texas order, was sufficient
   given that the order provides “advance notice of possible conditions.” Id.
   Therefore, the condition was orally pronounced, and Wooten could have, but
   did not, object. He articulates no actual problem with imposition of this
   condition, only whether it was sufficiently orally stated. We conclude that it
   was. Accordingly, we AFFIRM.




                                         3